 

MITCHEL KALMANSON
PO BOX 940008
MAITLAND FL 32794-0008

 

 

 

 

 

 

    

State of Wisconsin
License No: 130350 Insurance License NPN: 130350
Office of bee ¢
EFFECTIVE
Cle — f é DATE
Intermediary (Agent) 20S. iit, » Proper 05/11/1992

Individual f sere dient 4 ee a ae "  "2805/11/1992
Surplus Lines f, Sea¥ ; 2 te ae eh Og

PO Box 7872
Madison, Wisconsin 53707-7872
Telephone: (608)266-6688 Website: oci ‘wi.gov
E-mail:

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 1of26 Document 75-4

 
 

 

UpHopy JO S181¢
TOOLYO [Bouruly Foy
stuoyeg Anu

M/s

Syuaby/udIs|Ald/WUCo O4DePLO| FAW MAY diy Je ayIsqam SsolAES jEINUBUY
jo yuewpedeg epyo|y Sy} UO ,YoIeeg BaSUE!7, JapPUN ps09a1 e@SUSOl] [eNpIAIpU) ayy MaKe! ABW NOA sSUEOl] si Jo AdeuNDVe Oui SJEpeA OL “Wod'sypy'saipy/:sdyy
Noose sIOdAW Jeu) Ul papseu JO paje|dWwod syueweunbe: uoyeonpe BulnujUco sey yoey AeW easuso y ‘soIMeIS epuojy ‘sge'eya JO sLez‘ez9
Ul paUlE|uo sjuawembes uoyeonpa Buinuyuco ym Ajduwoo 0} pesinbe: s!| eesued aly ‘seojAleg jeloueUly Jo Wwewpedsq epyo|j ey Aq paleyo LOoVeuIWeXe ensued|
@ Bussed Aq pouieyqo sem asuecy siuy y yRodde owy-252) © se Ayjenb- a1 0} payinbau 5q [14 JENpIAIpU; ay} ‘singo0 UOReuldxe Yons J] ‘pPaysi| SouEsNsul Jo sselO LpES
Jo} queuquiodde ue JnoyyM asdeje siauoU gh Ley) aiOW YW alidxe {IM asueD| siyy “AjoVeIpSwW SODIAIeg |eloUeUly jo jUsIedeq Epo}, ay) JORWOD Pinoys NoA snjeys
Bsue2] Jnok jo ensun ale NO y weuedeg su] UM Siy UO sWeU UMO JNOA Ul papiooe;s yueunuIodde ue erezy pinoys noA ‘JeyquqjeaGeuew AJepeulie}Uu) eoueinsule2
40 ‘weisnipe oygnd ‘yuebe seul snidins e se Guype eve nok 4 sefojdwe Jo Jens; eigi6ye ue Aq juaUjuiodde aajoe Ue Yim soUeunsul jesueR AUC AeWI easueo) y “S}ON OSEI|q

€861/90/60 (SVO 8 dOUd) SANIT WWYANSD - 0220
€861/90/60 HILTVAH - OvZ0¢
E6EL/LE/EL SANIT Tiv - YaLSNrav - 0z90¢
v86 1/21/70 HLIVSH 2 ASI1- 8b2o®
G86L/SL/LL SANIT SN1dYNS - OZLO®
ayeqg enss| . 9SUdII] BOULINSU] JUSpIseY

SOLOSTY ¢ 4aquUiNN asuarTT]
NOSNVWTVY THHOLIN

SGOTANYS TVIONVNIA 40 UNGQALAVdad Vato TA

af

Page 2 Or 26

FHeQ UsilZ7lL7

=

Ly

.

4

UCdse 2710

+ 7
U FOF

>. Ae ry

=,

{A fA cy

=tV-005

A
a9

DOCUTTTETT

34-INJ

 

 
 

 

BPLIOL] JO a1eIg
JOJO yeloueuLy Jory
stuoneg Aunty

JE SYISQom SBdIAIOS JeNOUeUL
0 quewpedeq Epuojy ey) UO ,yoleag sesueor,, Jepun pscoal suse! [ENPIAIPU! eu) MelAel ABW nok asuaa! sia jo AoBINOOR |Uy ejepIeA OL “Woo'sypL eoIpiysdyy

32 junosse = alyOidAyy SY) Ul Papssy 0 peyadwco sjusweunbel uoyeonpe Buinuyuco wey) yor ABW sasueol y ‘SOWNEIS =BPWGI4 ‘Gge'ep~pa JO sLEzazg
Ul paule}uos sjueWeiNbe: uojeonps Gunuyuco YM Ajdwoo 0} peuinba: S| SaSUsd] OY) ‘sBolAles JeIoURUIY Jo yweiupedeq epuoiy ein Aq pauayo UOREUIWEXS sINsuedy
® Buissed Aq paulejgo sem ssueoy sium 4 eoydde ewy-ysuy e se Ayjenb- al 0} pasnbou Sq {1M Tenpiipul sty ‘sinoso uoyewdxe Yons 4] ‘pays SOUBINSUI Jo sseiO LORS
40) quaujuiodde ue jnoyyim esdeja sipuow gp ue eioW J eudxe IM Ssusoy SIU. “Ajs}epeu! seoeg jelsueUl4 jo yeWpedsg eplol4y ely JOBJUAD pynoys Noé snyeis
98U90l| INCA Jo eunsuN eI NOK 4 quewedeq ey UII 21 UO swe UMO INO Ul pepsoses yUSwWIodde ue sAeY pinoys nod ‘eyoiqsiefeuew Aeipauayul SOURINSUIOI
40 ‘saysnipe siqnd ‘yuahe seul snidins & se Bunjoe aie nok 4 sefojdwa Jo Jeunsu) ajqiBija ue Aq yueuquiodde eanoe ue yA souginsu; joesueyn AluO Aew sesusoll y

SHOIANAS TVIONVNIA HO LNAWLAVd ad VaIto 1A

{9]0N BSeaig

 

 
 

CHIEF FINANCIAL OFFICER |

JIMMY PATRONIS
STATE OF FLORIDA

TTER OF CER CATION

01/29/2019

KALMANSON, MITCHEL
PO BOX 940008
MAITLAND FL 32794-0008

Re: KALMANSON, MITCHEL __
License Number: A136365

The above named currently holds a license for the following line(s) of insurance:

e Licensee: 1-20 SURPLUS LINES
Issued: 11/15/1985
Appointed? Yes

This license does not require continuing education.

e Licensee: 2-18 LIFE & HEALTH
Issued: 04/12/1984
Appointed? Yes
Based on the licensee's last compliance date, the licensee is CE compliant for this license.

e Licensee: 2-20 GENERAL LINES (PROP & CAS)
Issued: 09/06/1983
Appointed? Yes
Based on the licensee's last compliance date, the licensee is CE compliant for this license.

° Licensee: 2-40 HEALTH
Issued: 09/06/1983
Appointed? Yes
Based on the licensee's last compliance date, the licensee is CE compliant for this license.

e Licensee: 6-20 ADJUSTER - ALL LINES

eee
Florida Department of Financial Services
Division of Agent and Agency Services
Bureau of Licensing

v.MyFloridaCF
200 East Gaines Street, Tallahassee, FL 32399-0318

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 4 of 26 Document 75-4
 

CHIEF FINANCIAL OFFICER
JIMMY PATRONIS

STATE OF FLORIDA
Issued: 12/31/1993
Appointed? Yes

Based on the licensee's last compliance date, the licensee is CE compliant for this license.

The licensee has qualified for the above line(s) of insurance by examination, designation, or
experience.

No person may act as, advertise, or hold himself or herself out to be an insurance agent or
adjuster unless he or she is currently licensed by the department and appointed by an appropriate
appointing entity or person.

An insurance agency location can only transact insurance in the lines of business that its agents
are licensed and appointed to transact.

END OF LETTER
NO FURTHER LICENSE INFORMATION SHALL APPEAR BELOW THIS LINE

eee
Florida Department of Financial Services
Division of Agent and Agency Services
Bureau of Licensing

200 East Gaines Street, Tallahassee, FL 32399-0318

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 5 of 26 Document 75-4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  
 

Case 2:16-cv

NSE TO POSSESS CLASS III WILDLIFE
O EIBETTON D OR PUBLIC SALE -

  
  
  
 

Issued: 01/26/20

 

tn Address: a

   

00534-NJ Filed 09/12/19 Page 7.of 26. Document75-4......

   

“Expires: oeu2019 oe

 

 
 

 

 

 
  

MID GUNTULINUE TY foouUse capa.

 

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 9 of 26 Document 75-4.
CURRICULUM VITAE
OF

MITCHEL KALMANSON

AS OF NOVEMBER 2010

MITCHEL KALMANSON

P.O. BOX 940008

MAITLAND, FL 32794 U.S.A.

PH: 407-645-5000 - FAX: 407-645-2810
E-MAIL: mitchel@lkalmanson.com

Sta5 Page 1 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 10 of 26 Document 75-4
AS OF 4/10
BIO / CURRICULUM VITAE OF MITCHEL KALMANSON

 

A) DATE OF BIRTH: DECEMBER 31 (NEW YEAR’S EVE)
B) BORN IN: ORANGE COUNTY, FLORIDA - USA

C) RESIDENCE: LAKE COUNTY, FLORIDA - USA

 

Dp) FORMAL EDUCATION: GRADUATED FROM THE UNIVERSITY OF SOUTH FLORIDA
IN 1983 WITH A BACHELOR OF ARTS, COLLEGE OF BUSINESS ADMINISTRATION WITH A
DEGREE IN FINANCE / EMPHASIS IN REAL ESTATE AND INSURANCE.

 

E) CONTINUING EDUCATION: PERPETUALLY AND CONSISTENTLY ATTENDS
NUMEROUS CONTINUING EDUCATION CLASSES AND SEMINARS ON REAL ESTATE, RISK
MANAGEMENT, PROPERTY & CASUALTY, LIFE, HEALTH, DISABILITY INSURANCE,
EXCESS & SURPLUS LINES INSURANCE. ATTENDS VARIOUS VETERINARIAN SEMINARS /
LECTURES ON DOMESTIC &/OR EXOTIC ANIMALS, ANIMAL SHIPMENTS, CHEMICAL
MOBILIZATIONS, VALUATIONS, ETC... ATTENDS LECTURES &/OR CONFERENCES ON
VARIED AND NUMEROUS ENTERTAINMENT ACTIVITIES, EXPOSURES AND OPERATIONS.
HAS ATTENDED MANY DOMESTIC AND EXOTIC ANIMAL AUCTIONS, SHOWS, CIRCUS,
ZOOS, RACES, AND PERFORMANCES THROUGHOUT THE UNITED STATES AND
WORLDWIDE.

 

F) _ LICENSE(S):

1. RESIDENT LICENSE: HOLDS THE FOLLOWING CURRENT LICENSES WITH THE
FLORIDA DEPARTMENT OF INSURANCE TO INCLUDE:

A. EXCESS AND SURPLUS LINES LICENSE

B, LIFE AND HEALTH INSURANCE LICENSE

C. GENERAL LINES - PROPERTY & CASUALTY INSURANCE - LICENSE

D. ALL LINES ADJUSTER=S LICENSE IN THE STATE OF FLORIDA (CLAIMS
ADJUSTER) (A COPY OF A ALETTER OF CERTIFICATION@ IS AVAILABLE
UPON REQUEST)

I. NON-RESIDENT - HOLDING SEVERAL CURRENT - PROPERTY AND CASUALTY -
NON-RESIDENT LICENSES THROUGHOUT THE USA, VIA EACH STATE=S
DEPARTMENT OF INSURANCE

OL. REAL ESTATE LICENSE B ISSUED BY THE STATE OF FLORIDA, DEPARTMENT OF
PROFESSIONAL REGULATION - (SALESMEN LICENSE)

Sta5 Page 2 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 11 of 26 Document 75-4
IV. PERMITTED BY THE STATE OF FLORIDA GAME AND FRESH WATER COMMISSION
TO POSSESS WILDLIFE FOR EXHIBITION ORPUBLIC SALE

V, LICENSED BY THE UNITED STATES DEPARTMENT OF AGRICULTURE TO EXHIBIT
(CLASS AC@ EXHIBITOR), BOTH DOMESTIC AND EXOTIC ANIMALS {CLASS I AND
CLASS II FELIDAE(S)}

VI. LICENSED BY THE STATE OF FLORIDA DEPARTMENT OF BUSINESS AND
PROFESSIONAL REGULATION, BOARD OF TALENT AGENTS (MITCHEL
KALMANSON DBA: WORLD WIDE EXOTIC ANIMAL TALENT AGENCY LLC)

Vil KALMANSON HOLDS A FEDERAL FISH AND WILDLIFE PERMIT AND IMPORT /
EXPORT LICENSE ISSUED THROUGH THE DEPARTMENT OF THE INTERIOR, US FISH
AND WILDLIFE SERVICES

Vill. KALMANSON ALSO HOLDS VARIOUS NON-RESIDENT EXOTIC ANIMAL LICENSES
THROUGHOUT THE UNITED STATES

 

NOTE: MITCHEL KALMANSON=S TALENT AGENCY (D/B/A: WORLD WIDE EXOTIC ANIMAL
TALENT AGENCY - A/K/A: WORLD WIDE EXOTICS) SPECIALIZES IN THE
PLACEMENT OF VARIOUS DOMESTIC &/OR EXOTIC ANIMAL TALENT /
PERFORMANCES, ETC... AROUND THE WORLD FOR VARIOUS SPECIAL EVENTS
&/OR PRODUCTIONS, INCLUDING THE PLACEMENT OF VARIOUS TALENT AS
REQUESTED.

 

G) MITCHEL KALMANSON IS PRESIDENT OF LESTER KALMANSON AGENCY, INC. - A
SPECIALIZED INDEPENDENT INSURANCE AGENCY, PROVIDING INSURANCE, RISK
MANAGEMENT AND RELATED SERVICES FOR THE VERY HARD TO PLACE EXPOSURES /
ACCOUNTS, ENTERTAINMENT, DOMESTIC &/OR EXOTIC ANIMAL THEME PARKS /
FACILITIES; MOVIE AND AMUSEMENT INDUSTRIES INCLUDING, BUT NOT LIMITED TO ,
OFFERING PROPERTY, MORTALITY, CASUALTY, PRIZE INDEMNIFICATION, EXCESS &
SURPLUS LINES INSURANCE AND VARIOUS OTHER SURETY INSURANCE CONTRACTS,
ETC...

 

H) MITCHEL KALMANSON IS OWNER AND SOLE PROPRIETOR OF KALMANSON
EXCESS & SURPLUS LINES AGENCY, LLC A VERY HIGHLY SPECIALIZED WHOLESALE
INSURANCE BROKERAGE FIRM WITH A GREAT EMPHASIS ON ESOTERIC / NICHE
MARKETS THROUGHOUT THE GLOBE; RISK MANAGEMENT, AND CLAIMS
ADMINISTRATION SERVICES FOR THE ENTERTAINMENT, AGRIBUSINESS AND
VIRTUALLY ALL ANIMAL &/OR ENTERTAINMENT RELATED EXPOSURES / OPERATIONS-
INCLUDING THE PLACEMENT OF VARIOUS REINSURANCE CONTRACT(S).

 

I) MITCHEL KALMANSON IS OWNER OF WORLD WIDE EXOTIC ANIMAL TALENT
AGENCY, DBA: FEATURING ANIMALS WHICH IS SET UP TO MARKET ENTERTAINMENT
AND ANIMAL RELATED TALENT.

Sta5 Page 3 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 12 of 26 Document 75-4
 

J) ASSOCIATION(S) / MEMBERSHIP(S):

A. | ACOMMERCIAL MEMBER OF THE AMERICAN ASSOCIATION FOR ZOOLOGICAL
PARKS AND AQUARIUMS (A/K/A: A.Z.A.) _

B. MEMBER OF THE FLORIDA FEDERATION OF FAIRS & LIVESTOCK SHOW

C. PAST MEMBER OF ANIMAL TRANSPORTATION ASSOCIATION AND SERVED ON
BOTH THE BOARD OF DIRECTORS AND THE EXECUTIVE BOARD OF DIRECTORS

D. MEMBER OF THE FLORIDA ASSOCIATION OF INDEPENDENT INSURANCE AGENTS

 

Kk) FOREIGN MARKETS:
A. TRIBUNALIZED BY LLOYD’S / LONDON - USA CORRESPONDENT

B. CONSULTS AND DEALS WITH VARIOUS INSURANCE MARKETS, UNDERWRITERS
AND CARRIERS AROUND THE WORLD

 

L) MITCHEL KALMANSON HAS A PROVEN TRACK RECORD IN DEVELOPMENT,
MARKETING AND SERVICE OF HIGHLY SPECIALIZED INSURANCE PROGRAMS AND
RELATED SERVICES, INCLUDING THE ABILITY AND AUTHORITY TO MANUSCRIPT POLICY
WORDING. HE IS CURRENTLY INVOLVED WITH THE BUYING, TRANSPORTING, .
VALUATION, SELLING, PEN / COMPOUND DESIGN, ANIMAL MANAGEMENT OF BOTH
DOMESTIC AND EXOTIC ANIMALS AND FISH STOCK - THROUGHOUT THE WORLD. HE IS

_ ALSO HEAVILY INVOLVED WITH THE LOSS PREVENTION AND RISK MANAGEMENT FOR
THE RARE AND UNUSUAL RISKS OF INSURANCE.

 

M) HOBBIES: RAISING, TRAINING AND OWNERSHIP OF EXOTIC ANIMALS SUCH AS
TIGERS, LIONS, LEOPARDS, ETC... ALSO ENJOYS POLO, SCUBA, WORLD
TRAVELING, FISHING, YACHTING AND HORSEBACK RIDING.

 

N) PERSONAL: KNOWN BY COLLEAGUES & CLIENTS TO BE AN AVANT-GARDE,
TENACIOUS, CREATIVE AND OUTGOING PERSON WITH VERY ESOTERIC
KNOWLEDGE IN THE ENTERTAINMENT, ANIMAL AND INSURANCE
INDUSTRIES.

 

O) TRAVEL: HAS TRAVELED EXTENSIVELY THROUGHOUT THE USA, EUROPE,
SOUTH AFRICA, ZIMBABWE, BRAZIL, SOME PARTS OF ASIA, SOUTH AND
CENTRAL AMERICA, THE BAHAMAS AND THE CARIBBEAN ISLANDS,
AFRICA, ALASKA, ETC...

 

P) COMMUNICATING: POSSESSES THE ABILITY TO COMMUNICATE WITH DIVERSE

Sta5 - Page 4 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 13 of 26 Document 75-4
INDIVIDUALS DERIVED FROM PERSONAL SKILLS AND ACADEMIC
TRAINING, EXCELLENT SKILLS IN PERSUASIVE DISCOURSE AND AS
A PROFESSIONAL EXPERT AND WITNESS.

 

Q)

NEGOTIATING: © ACQUIRED EXTENSIVE EXPERIENCE - OVER THE YEARS, IN
BARGAINING AND NEGOTIATING SMALL TO LARGE ACCOUNTS.

 

R)

S)

REFERENCES: MK IS KNOWN IN THE MARKETPLACE AROUND THE WORLD,
AS AN EXPERT IN ANIMAL LIABILITY, SURPLUS LINES, MORTALITY
INSURANCE, AND SPECIALTY INSURANCE, AGRIBUSINESS TYPE
EXPOSURES / OPERATIONS,

SOURCE REFERENCES: AVAILABLE UPON REQUEST,

 

REMARKS: WILL WORK DIRECTLY WITH THE INDUSTRY RISK MANAGER, ATTORNEY

-T)

Sta5

AND VARIOUS CONSULTANTS TO HELP DEVELOP AND PREP MANUSCRIPT
INSURANCE POLICY WORDINGS &/OR PROGRAMS, AND PROTOCOLS TO
MEET THEIR NEEDS AND DEMANDS, TO PROTECT THEIR FINANCIAL
INTERESTS.

VARIOUS PROFESSIONAL ENGAGEMENTS - (PARTIAL LIST):

HAS PRESENTED A PAPER ON INSURANCE FOR THE TRANSPORTATION AND
MARKETING DIVISION OF THE AGRICULTURAL MARKETING SERVICE OF THE
UNITED STATES DEPARTMENT OF AGRICULTURE, AT THE LIVESTOCK EXPORT
WORKSHOP IN KANSAS CITY, MO. (AUGUST 13, 1992).

WAS RETAINED AS AN EXPERT TO GIVE A WRITTEN TESTIMONY ON THE VALUE
OF VARIOUS PRIMATES FOR THE USDA IN MIAMI, FL INVOLVING AN ANIMAL
BROKER WHO HAD SHIPPED ANIMALS.

NOTE: THE CASE WAS SENT UP TO THE APPELLATE LEVEL - PENDING 1992 - 1993.

HAS BEEN RETAINED SEVERAL TIMES AS AN EXPERT BY CERTAIN

UNDERWRITERS AT LLOYD=S / LONDON (FOR MORE THAN 15 YEARS) ON

MOBILIZATION VALUATION SHIPPING OF VARIOUS DOMESTIC AND EXOTIC

ANIMALS.

NOTE: FOR THE UNDERWRITING REASONS, COURT (CLAIM) PREPARATION, AND
CLAIM MANAGEMENT AND SETTLEMENT.

WAS RETAINED BY COUNSEL AS AN EXPERT FOR A CASE IN TEXAS INVOLVING
THE SALE OF TWO (2) EMUS OF THE SAME SEX, WHEN THE SALE WAS SUPPOSED
TO BE TWO (2) EMUS OF THE OPPOSITE SEX. CONSULTED WITH COUNSEL AND
TESTIFIED ON THE PROPER METHODS OF SEXING, VETERINARIAN EXAMS
CONDUCTED, AND THE VALUES OF SAID SPECIES INVOLVED WITH THE SALE
(1993).

NOTE: CASE WAS SETTLED OUT OF COURT.

HAS BEEN RETAINED OVER THE YEARS BY SEVERAL ATTORNEY=S ON THE

Page 5 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 14 of 26 Document 75-4
10,

11,

12.

Sta5

VALUES, PROPER ELECTRONIC IDENTIFICATION, SEXING PROCEDURES, GENERAL
ANIMAL MANAGEMENT, CO-OP / BOARDING AGREEMENTS, ETC... ON THE RATITE
INDUSTRY.

WAS HIRED AS AN EXPERT OF VALUATION OF A WRITTEN CERTIFICATION OF
APPRAISAL OF VARIOUS FROZEN ZOOLOGICAL SPECIMENS SUCH AS REPTILES,
AMPHIBIANS, ETC... FOR GREAT LAKES ZOOLOGICAL SUPPLY, INC. (NOV. 1991).
NOTE: FOR LR.S. / TAX REASONS.

HAS PROVIDED EXPERT TESTIMONY FOR THE VALUATION OF A MALE (CERAS)
LLAMA FOR A HOMEOWNERS INSURANCE COMPANY CLAIM, WHERE AN
INSURED=S DOG

ATTACKED AND KILLED A NEIGHBORS LLAMA, THUS HAD SUBMITTED A CLAIM
TO THE LIABILITY INSURANCE CARRIER.

NOTE: THE CARRIER DECIDED TO USE HIS WRITTEN TESTIMONY TO PAY THE
CLAIM TO AVOID LEGAL FEES AND COURT COSTS.

HAS BEEN RETAINED BY COUNSEL IN MINNESOTA AS AN EXPERT TO CONSULT
ON AN OPEN LAW SUIT INVOLVING A RUN AWAY HORSE AND A DEFECTIVE
CARRIAGE WHEEL WHICH CAUSED SEVERE BODILY INJURY TO THE PLAINTIFF. —

‘WAS HIRED AS AN EXPERT WITNESS TO CONSULT, RESEARCH, AND TESTIFY ON

BEHALF OF THE ATTORNEY GENERAL=S OFFICE OF WASHINGTON STATE, ON THE
VALUATION OF VARIOUS CERVIDAE / DEER FOR A LAW SUITE, WHEREBY,
VARIOUS FARMERS (PLAINTIFF=S) SUED THE STATE OF WASHINGTON FOR AN
EMERGENCY REGULATION TO BE PUT INTO EFFECT (9/94).

NOTE: WAS ASKED TO GIVE BOTH ORAL AND WRITTEN TESTIMONY WITH
SUBMITTING A WRITTEN OPINION ON CERTAIN VALUE, INCLUDING
EVALUATION BASIS WHICH WAS USED TO DETERMINE VARIOUS VALUES.
(DID NOT HAVE TO ATTEND THE TRIAL TO TESTIFY)

HAS CONSULTED WITH A PRIVATE OPERATION FROM BRAZIL WHO HAS A FARM
WITH APPROXIMATELY 60,000 HEAD OF CATTLE ON SEVERAL VERY LARGE
(APPROXIMATELY 50,000 HECTORS) INDIAN RESERVATIONS IN THE COUNTRY OF
BRAZIL AND OVERSEEN THE CATTLE OPERATION FOR UNDERWRITERS.

HAS SERVED AS THE EXECUTIVE DIRECTOR OF ASSOCIATED RISK MANAGERS
FROM OCTOBER 1988 UNTIL MID 1990. (THE CORPORATION. WENT OUT OF
BUSINESS) A.R.M. PROVIDED MARKET ACCESS AND CERTAIN TARGET
MARKETING INSURANCE OPPORTUNITIES FOR A LARGE GROUP OF FLORIDA
BASED INSURANCE AGENCIES WITH SPECIALIZED HELP AND SUPPORT ON
UNUSUAL OR TOUGH RISKS AND VARIOUS UNDERWRITING SERVICES, WAS.

“RESPONSIBLE FOR THE ESTABLISHMENT AND MAINTAINING INCOME PRODUCING

INSURANCE PROGRAMS AND PERPETUATE GROWTH AND PUBLIC RELATIONS OF
THE ASSOCIATION.

WAS FEATURED IN THE ORLANDO BUSINESS JOURNAL FOR AINSURANCE THE
WEIRD, WILD AND WACKY@ (JUNE 19-25, 1992).

Page 6 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 15 of 26 Document 75-4
 

13,

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.
Sta5

HAS BEEN PERSONALLY INVOLVED WITH THE BUYING, SELLING AND THE
TRANSPORTING OF VARIOUS EXOTIC ANIMALS TO ASIA.

WAS HIGHLIGHTED IN THE PROMPT FINANCE, INC=S (OWNED BY CLOSE
BROTHERS GROUP (UK) NEWS - CIRCULATED THROUGHOUT THE USA -
HEADLINED: ATHE LESTER KALMANSON AGENCY, INC. - SPECIALIZING IN

INSURED THE WEIRD, WILD AND WACKY'!!!!@ (12/94).

WAS INVITED AS A GUEST SPEAKER FOR A CLOSED MEETING OF ELEPHANT
OWNERS AND TRAINERS / HANDLERS THROUGHOUT THE USA - SARASOTA, FL.
(12/27/94).

WAS RESPONSIBLE FOR INSURING THE HALF TIME SHOW OF THE SUPER BOWL
XXVI IN MIAML, EL (1/25/95).

WAS INSTRUMENTAL IN PUTTING TOGETHER BOTH THE NATIONWIDE VEHICLE
AND ACCIDENT MEDICAL PROTECTION PROGRAMS WHICH ARE UNDERWRITTEN
AND ADMINISTERED BY KALMANSON. THESE PROGRAMS ARE A LARGE BENEFIT
TO BOTH THE SPECIALTY AGENT AND TO THE VARIOUS ASSUREDSS.

HAS ATTENDED A ONE DAY WORKSHOP - PROVIDING COMPREHENSIVE TRAINING _—
ON EFFECTIVE NEGOTIATION AND MEDIATION OF CLAIMS FOR INSURANCE

CLAIM HANDLERS AND ATTORNEY=S. WAS RECENTLY CITED IN AN ARTICLE,

TITLED ACANINE INSURANCE IS DOGGONE HARD TO FIND, EXPENSIVE@ IN A

BAKERSFIELD, CA. NEWSPAPER, CONCERNING MORTALITY COVERAGE FOR DOGS

(3/95).

WAS SOLELY RESPONSIBLE (AFTER HIS CLOSE PHYSICAL INSPECTION) FOR THE
UNDERWRITING AND PLACEMENT OF THE MORTALITY INSURANCE ON THREE (3) —
ATLANTIC BOTTLENOSE DOLPHINS FOR THEIR PROPOSED USE IN THE MAKING OF
THE MOVIE AFLIPPER@ IN NASSAU, BAHAMAS. THIS INCLUDED A MANUSCRIPT
ENDORSEMENT FOR THE COVERAGE - IN THE EVENT ANY OF THE DOLPHINS

WERE TO ESCAPE WHILE BEING USED FOR COMMERCIAL FILMING PURPOSES IN
THE OPEN OCEAN (5/95).

PARTICIPATED IN THE 2" EUROPEAN WORKSHOP AT THE VIENNA ZOO IN
VIENNA, AUSTRIA IN: TRAINING ELEPHANTS FOR MEDICAL CARE, TREATMENT
AND RESEARCH (11/99).

RECENTLY PLACED COVERAGE FOR A LARGE SCHEDULE OF ASLASH PINES@ WITH
A VERY LARGE S.LR. (LE. TREE COVERAGE).

9™ JUDICIAL COURT, IN KISSIMMEE, OSCEOLA COUNTY, FLORIDA BEFORE JUDGE
FRANK W. KANEY, CIVIL DIVISION WAS INSTRUMENTAL IN PROVIDING / GIVING
EXPERT TESTIMONY IN THE, FOR THE RISK MANAGEMENT DEPARTMENT AND
THE COUNTY OF OSCEOLA, IN A CIVIL CASE (NON INJURY) ON LIABILITY
INSURANCE / POLICY INTERPRETATION.

WAS HIRED TO EVALUATE, ADJUST AND NEGOTIATE SETTLEMENT OF A LARGE
Page 7 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 16 of 26 Document 75-4
24,

25,

26.

27.

28,

29.

30.

31.

32,

33.

34,

35.
Sta5

COMMERCIAL LAUNDRY IN MARYLAND, WHO HAD BOUGHT / PURCHASED A
DEFECTIVE MACHINE / PRODUCT FROM A GERMAN MANUFACTURER WHICH ~
CAUSED SEVERAL THOUSAND DOLLARS OF DAMAGE. WAS INSTRUMENTAL IN
NEGOTIATING A CLAIM SETTLEMENT WITH THE GERMANY PRODUCT(S)
LIABILITY INSURANCE CARRIER.

WAS HIRED BY A VERY LARGE REINSURANCE COMPANY TO DO THE PHYSICAL

SURVEY / INSPECTION IN BOTH SOUTH AMERICA AND ON THE ISLAND OF TONGA

ON A VERY LARGE SHIPMENT OF ALPACAS BEING INSURED AND SHIPPED FROM —
SOUTH AMERICA TO AUSTRALIA.

WAS HIRED TO FLY TO SOUTH DAKOTA TO SURVEY / INSPECT A LARGE
COMMERCIAL DAIRY FARM FOR MORTALITY INSURANCE PURPOSES(S).

WAS A PART OF THE (SEPTEMBER) 1996 GIANT PANDA TEAM - WHO WAS
RESPONSIBLE FOR THE SHIPMENT FOR SHANGHAI, CHINA (CHINA=S NATIONAL
TREASURE) TO SAN DIEGO ZOO, CA. AS WELL AS THE PLACEMENT OF THE
MORTALITY INSURANCE.

WAS HIRED TO DO A SITE / PHYSICAL SURVEY - INSPECTION AND VERIFY THE
VALUE OF ELEVEN (11) BOTTLE NOSE DOLPHINS IN THE NASSAU (BLUE LAGOON) —
BAHAMAS (SEPTEMBER 1996). —

WAS A GUEST SPEAKER AT THE 72” ANNUAL A.Z.A. CONFERENCE IN HONOLULU,
HAWAII TO GIVE A PAPER ON ALIMITING LIABILITY FOR LOSS BY USING
INSURANCE TECHNIQUES@ (SEPTEMBER 1996).

WAS RETAINED TO FLY FROM SOUTH CAROLINA THEN ON TO MIAMI TO INSPECT /
SURVEY APPROXIMATELY 3,000 HEAD OF PRIMATES (OCTOBER 1996) .

WAS HIRED TO FLY TO NEVADA TO PHYSICALLY INSPECT / SURVEY TWO 2)
PRIMATE (LAB) FACILITY(S) (OCTOBER 1996).

WAS RESPONSIBLE FOR THE UNDERWRITING, THE PLACEMENT AND THE SURVEY
OF A RAINBOW TROUT FARM IN OHIO (DECEMBER 1996).

HAS BEEN RETAINED AS AN EXPERT WITNESS FOR FIVE (5) CASES IN SOUTH
FLORIDA - POST HURRICANE ANDREW INSURANCE (FLOOD COVERAGE) ISSUES.

WAS RESPONSIBLE FOR THE UNDERWRITING, THE PLACEMENT AND THE
PHYSICAL SURVEY OF A LARGE ABALONE FARM IN CALIFORNIA (JANUARY 1997).

WAS RETAINED TO HELP A PROFESSIONAL ENTERTAINER IN LAS VEGAS, WITH
LARGE EXOTIC ANIMALS, OBTAIN PERMISSION TO SOUSE / KEEP SAID ANIMALS IN
THE CITY AND HE HAD TO PROVIDE A WRITTEN EXPERT OPINION TO THE SAFETY
AND CAGING OF THE SAID ANIMALS.

ATTENDED AN ARTIFICIAL INSEMINATION CLASS FOR ELEPHANTS IN VIENNA
Page 8 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 17 of 26 Document 75-4
36.

37.

38.

39.

40.

41,

42.

43.

44,

45.

46.
47,
48.

49.

50.

51,

52.
Sta

(2000).

RESPONSIBLE FOR THE MOVEMENT OF THREE CHIMPANZEES FROM MEXICO TO
THE USA (3/00) ANIMALS WHOM HAD THEN BEEN ON TOUR WITH ROYAL
HANNEFORD CIRCUS.

PREPARED A COMPLETE MANUSCRIPT RISK MANAGEMENT MANUEL FOR
AUNIVERSOUL CIRCUS@. (4/01)

RETAINED AS EXPERT WITNESS TO ESTABLISH VALUE ON A DECEASED EQUINE
(FORENSIC VALUE ESTABLISHED AND PROVIDED). 4/01

RESPONSIBLE FOR THE MOVEMENT OF THREE WHITE TIGERS AND EQUIPMENT
FROM THE USA TO SOUTH AFRICA FOR THE UNIVERSOUL CIRCUS FOR
PERFORMANCES AND FILMING WITH HBO (7/01) ANIMALS CURRENTLY ON TOUR
WITH UNIVERSOUL CIRCUS.

TRANSPORTED WHITE TIGER TO SOUTH AFRICA FOR THE HBO
SPECIAL DOCUMENTARY IN JOHANNESBURG, SOUTH AFRICA. (7/01)

RETAINED TO SURVEY ACQUARIO DI GENOVA IN GENOA, ITALY. TRO: DOLPHINS

(8/01).

_ RETAINED WITH SHIPPING OF TWO (2) ONE YEAR OLD POLAR BEAR CUBS FROM

ST. PETERSBURG, RUSSIA TO GOLD COAST BRISBANE, AUSTRALIA 11/01
INSPECTION OF SEA WORLD, AUSTRALIA POLAR BEAR EXHIBIT - 12/01

SURVEYED AND INSPECTED UNDERWATER WORLD, MELBOURNE AQUARIUM,
MELBOURNE, AUSTRALIA. 12/01

SURVEYED AND INSPECTED AUBURN UNIVERSITY VETERINARIAN FACILITIES AT
AUBURN UNIVERSITY. (IRO: CARE, CUSTODY AND CONTROL) 12/01

TRANSPORTED SIX (6) DOLPHINS FROM ROATAN, HONDURAS TO CURACAO, 5/02
INVOLVED WITH SHIPPING A KILLER WHALE FROM FRANCE TO USA. 5/02
SURVEYED AND INSPECTED A LARGE PRIMATE FACILITY, NEW MEXICO 6/02

SURVEYED AND INSPECTED MALE KILLER WHALE IN ARGENTINA (PREPARATION
FOR TRANSPORTATION). 6/02

SURVEYED AND INSPECTED AQUARIUM IN PUERTO PLATA, DOMINICAN
REPUBLIC. 12/02

SURVEYED AND INSPECTED TWO (2) DOLPHIN INTERACTION PROGRAMS AT TWO
(2) SEPARATE FACILITIES, JAMAICA. 2/03

SURVEYED AND INSPECTED HALF MOON AND DOLPHIN COVE IN OCHO RIOS,
Page 9 of 17 MK CV STA5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 18 of 26 Document 75-4
53
34.

55.
56.

57.

38.

59.
60.
61.
62.
63.

64.

65.
66.
67.
68.
69.
70.
71.
72.

. 73.

Sta5

JAMAICA 3/03

SURVEYED AND INSPECTED HALF MOON AND DOLPHIN COVE IN OCHO RIOS,
JAMAICA 3/03

SURVEYED AND INSPECTED DEEP DOWN DISCOVERY PUERTO PLATA, DOMINICAN
REPUBLIC / CARIBBEAN 4/03.

PROVIDED A MARINE MAMMAL APPRAISAL FOR MIAMI SEA AQUARIUM. 6/03
SURVEYED AND INSPECTED AQUARIUM IN VALENCIA SPAIN. 6/03
SURVEYED, INSPECTED AND WAS RETAINED AS EXPERT FOR A MARINE
MAMMAL SHIPMENT FROM THE SOLOMON ISLANDS TO THE CARIBBEAN AT A
LATER DATE.. 8/03

SURVEYED AND INSPECTED DALIAN TIGER BEACH AQUARIUM, DALIAN CHINA. |
9/03

SURVEYED AND INSPECTED SUN ASIA OCEANARUIM DALIAN, CHINA 9/03.
COSTA AQUARIUM 9/03

TRANSPORTED PANDAS FROM CHINA TO THAILAND. 10/03

SHIPPED DOLPHINS FROM ROATAN HONDURAS TO DOMINICAN REPUBLIC. 11/03
SHIPPED DOLPHINS FROM ROATAN TO CURACAO. 11/03

INSURANCE REVIEW, AUDIT OF WORKER’S COMPENSATION, RENEWAL OF
CURRENT POLICY, ATLANTA, GA 1/04

JET PET’S MEDIATION HEARING, LOS ANGELES, CA 2/04

INSPECTION OF UNDERWATER WORLD AQUARIUM IN SINGAPORE 2/04
DOLPHIN SHIPMENT TO JAMAICA 2/04

SURVEYED AND INSPECTED DOLPHIN LAGOON, SINGAPORE 2/04
SURVEYED AND INSPECTED DOLPHIN ENCOUNTER NASSAU, 3/04
ATTENDED THE A.R.A.Z.P.A. CONFERENCE IN NEW ZEALAND 3/04

JET PET’S MEDIATION HEARING, LOS ANGELES, CA 2/04

INSPECTION OF UNDERWATER WORLD AQUARIUM IN SINGAPORE 2/04

DOLPHIN SHIPMENT TO JAMAICA 2/04

Page 10 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 19 of 26 Document 75-4
74.
75.
76
77.

78.

79.

80.

81.

82.

83.
84.
85.

86.
87.
88.

89.
90.
91

92.
93.

94.

Sta5

SURVEYED AND INSPECTED DOLPHIN LAGOON, SINGAPORE 2/04
SURVEYED AND INSPECTED DOLPHIN ENCOUNTER NASSAU, 3/04
ATTENDED THE A.R.A.Z.P.A. CONFERENCE IN NEW ZEALAND 3/04
INSPECTION OF INSURED WILDLIFE PROPERTY, SACRAMENTO, CA 3/04

EVALUATION OF SICK DOLPHIN IN BAHAMIAN SWIM WITH THE DOLPHINS
ADVENTURE, NASSAU BAHAMAS 3/04

EVALUATION OF SICK DOLPHIN AT MONTEGO BAY, JAMAICA 3/04

INSPECTION OF VARIOUS STAGE TYPE MAGIC SHOWS, AND ANIMAL HOUSING
FACILITIES, LAS VEGAS, NV 5/04

INSPECTION OF PRIMATE FACILITY, REDMOND, OK 6/04

EVALUATION OF EXOTIC FELINE ESCAPE PLAN FOR CIRCUS, CORRELATION WITH |
USDA ANIMAL CONTROL, CALIFORNIA 6/04 (SOUL~ CORRECT STATE????)

INSPECTION OF CATTLE HOUSING AND GRAZING LAND, OMAHA, NE 6/04
INSPECTION AND SEMINAR FOR LESLIE DAY, REDMAN OREGON 6/04
SURVEYED AND INSPECTED ATLANTIS PARADISE ISLAND 7/04,

INSPECTION / SURVEY REPORT OF MARINE MAMMAL FACILITY, ATLANTIS,
BAHAMAS 7/04

INSPECTION OF FELINE CONSERVATION FEDERATION FACILITY, LAS VEGAS, NV
7/04

EVALUATION OF SHORT TERM FACILITY FOR FELINE(S), RENO, NV 8/04 (SOUL
CIRCUS)

INSPECTION OF ACTIVE CIRCUS IN LOS ANGELES, CA 8/04
INSPECTION OF SHORT TERM FACILITY FOR FELINE(S), CHICAGO, IL 9/04
LONDON / MEETING WITH UNDERWRITERS 10/04

MEETING IN MONTREAL, DISCUSSIONS TO PREPARE SPECIAL RISK LIABILITY
WORDING FOR UNDERWRITERS (USA/CANADA) MARK KNOX 10/04

INSPECTION / EVALUATION OF ELEPHANT FACILITY AND NEW BABY BORN,
VIETNAM 12/04

MEETING WITH RAPHAEL & ASSOCIATES, CLAIMS HANDLING REVIEW 6/05

Page 11 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 20 of 26 Document 75-4
95.

96.
97.
98.
99.

100.

101.
102

103.
104.

105.

106.

107.
108.

109.

110,
111.

112.

113.
114,
115,

116.
Sta5

INSPECTION OF ACTIVE CIRCUS FACILITY, LOS ANGELES, CA (CIRCUS
BROADWAY) 8/05 .

INSPECTION OF ACTIVE CIRCUS (CIRCUS GATTD, CALGARY, CANADA 8/05
COURT HEARING/ TRIAL ON INSURED CLAIM, DALLAS, TX (SOUL CIRCUS) 8/05
INSPECTION OF ACTIVE CIRCUS (GEORGE CARDEN CIRCUS) 8/05

INSPECTION OF ACTIVE CIRCUS (JORDAN WORLD CIRCUS) 9/05

INSPECTIONS FOR CPAA IN BEIJING & CHENGDU MARINE MAMMAL FACILITIES
11/05

TRANSPORT OF LIONS FROM PARIS TO AMSTERDAM AND ON TO THE U.S.A. 1/06
MEETING WITH UNDERWRITERS / LONDON 1/06

AQUACULTURE CONFERENCE TO REVIVE INSURANCE WORDING, LAS VEGAS, NV
2/06.

INSPECTION OF AVIAN FACILITY AND ACTIVITIES, (CARVALHOS’ FRIENDS OF A —_—
FEATHER), LAS VEGAS, NV 3/06

MEETING UNDERWRITERS / NSD RENEWAL / ROGER MARSH 3/06

SURVEY OF ZOOS WITH PANDA & ELEPHANT FACILITIES, BANGKOK & PHUTET
2/06

INSPECTION OF ACTIVE CIRCUS (CIRCUS BROADWAY) LOS ANGELES, CA 3/06
INSPECTION OF ACTIVE CIRCUS (CIRCUS GATTI), LOS ANGELES, CA 4/06

MEETING WITH CITY & COUNTY OFFICIALS ABOUT MANUSCRIPT WORDING FOR
PEDICAB LIABILITY POLICY(S), NEW YORK, N Y 5/06

INSPECTION OF MANATEE PARK, PUNTA CANA 5/06
INSPECTION OF ACTIVE CIRCUS (CIRCUS SPECTACULAR), WACO, TX 5/06

MARINE MAMMAL (DOLPHIN) TRANSPORT FROM DOMINICAN REPUBLIC TO
PUNTA CANA 6/06

ACTIVE CIRCUS INSPECTION (SOUL CIRCUS) LANDOVER HILLS, MD 6/06
UNDERWRITERS MEETING WITH NCG, LONDON 6/06
INSPECTION / SURVEY OF WILDLIFE SAFARI FACILITY, WINSTON, OREGON7/06

INSPECTION OF ACTIVE CIRCUS (SOUL CIRCUS), MEMPHIS, TN 8/06
Page 12 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 21 of 26 Document 75-4
117
118.
119.
120.
121.
122.
123,

124,

125,

126.

127.

128.

129.
130.

131,

132.

133.

134,

135.

136.

Sta5

-EXPERT WITNESS IN ALABAMA, FRANKLIN CLASS ACTION SUIT 8/06
MEETING WITH NATIONS, DEERFIELD BEACH, FL 8/ 06

PARTICIPATED IN CLAIMS MEDIATION, BEACON, FT. LAUDERDALE, FL 8/06
TYLECT AAMES LIABILITY, LAS VEGAS, NV 9/06

ATTENDANCE AT THE NAPSLO 9/06

INSPECTION OF ACTIVE CIRCUS (SOUL CIRCUS) 9/06

ATTENDANCE AT THE AZA ANNUAL CONFERENCE, TAMPA, FL 9/06

TRANSPORT AND LIABILITY FOR BABY LION CUBS ON THE JAY LENO SHOW, LOS
ANGELES, CA 10/06

ATTENDANCE AT THE SAFARI BRUNCH BENEFIT, PLAYBOY MANSON, LAS
ANGELES, CA 10/06

AUDIT / KILN / NATIONS 10/06

TRANSPORT OF LION CUB (CIRCUS BROADWAY) FROM ORLANDO TO SAN JOSE,
CA 10/06

INSPECTION OF FELINES CROSSING BORDER INTO CALIFORNIA, (SOUL CIRCUS)
10/06

TRANSPORT OF LION CUB FROM SAN JOSE, CA TO ORLANDO 11/06
INSPECTION OF ACTIVE CIRCUS, (SOUL CIRCUS), HOUSTON, TX 11/06

PARTICIPATION IN PREPARATION FOR DANCERS SHOW, STUDIO 54, LAS VEGAS
NV 11/06

INSPECTION OF MARINE MAMMAL (DOLPHIN) FACILITY FOR CITY OF SAN DIEGO,
CA 12/06

HAWAII LICENSE HEARING 12/06

TRANSPORT OF LIONS FROM HOUSTON, TX TO LUXEMBURG VIA PARIS, (SOUL
CIRCUS ACT RETURNING) 12/06

ATTENDED SCI ANIMAL HUNTERS CONVENTION, WORLD ENTERTAINMENT AND
MARLIN FISHING TOURNAMENT 1/07

ATTENDED NAPA CONVENTION / SUPER BOWL WEEKEND, PWC CONVERSE, LAS
VEGAS, NV 2/07

Page 13 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 22 of 26 Document 75-4
137,
138.

139.

140.

141.
142,
143.
144,

145.

146.
147.

148.

149,

150.

151,

152.

153.

154.

155.
Sta5

SETTLEMENT OF CLAIM HEARING, (PEACHTREE), ATLANTA, GA 2/07
LICENSE RENEWAL CONFLICT, HONOLULU, HI 2/07

SOUTHEAST ASIA MARINE MAMMAL INSPECTIONS, MANILLA, PHILIPPIANS, HONG
KONG, 2-3/07

ATTENDANCE AT LA.T.A. CLASS #10736, LIVE ANIMAL REGULATIONS, PHILIPPIANS
2/07

PHILIPPIANS SCUBA TRIP 3/07

LONDON MEETING WITHUNDERWRITERS, NCG, PRAGUE 3/07
LONDON MEETING WITH ROGER MARSH 4/07

ALASKA CRUISE, OUT OF SEATTLE 6/07

INSPECTION, SURVEY, SUPPLY ANIMALS AND INSURANCE, LIBERIA, COSTA RICA
6/07

MARINE MAMMAL INSPECTION (SEA LIONS), ST. THOMAS, VIRGIN ISLAND, 7/07
INSPECTION OF ACTIVE CIRCUS (SOUL CIRCUS) KANSAS, CITY 8/07

PREMISES INSPECTION & TAPING OF “GIRLS GONE WILD”, SPECIAL EVENT,
EUGENE OREGON 8/07

MEETING WITH DREAM VISIONS STUDIOS, LAS VEGAS, NV; MOVEMENT OF
ANIMALS FROM GERMANY TO MALAYSIA; AMELIA UNDERWRITERS 8/07

RISK MANAGEMENT CONSULT, ANIMAL TRANSPORT, INSPECTIONS &
CONSULTATION ON AQUARIUMS IN SUN ASIA OCEANARIUM, DALIAN; XUEDONG
CATTLE BASE; TIGER BEACH PARK, DALIAN; KOBE BEEF FARM, DALIAN; NEW
AQUARIUM STRUCTURE, DALIAN; QINGDAO OCEANARIUM; PROSPECTIVE
INSURANCE FOR AQUARIUM FISH STOCK. 9/07

SURVEY OF AQUARIUM AND MARINE MAMMAL (DOLPHIN) HABITAT, SYDNEY,
AUSTRALIA AND AUCKLAND, NEW ZEALAND. 11/07

MARINE MAMMAL (DOLPHIN) INSPECTION & REVIEW OFDOLPHIN THERAPY,
CURACAO, NETHERLANDS SEA AQUARIUM 12/07

MEETING WITH UNDERWRITERS, HERITAGE, LIBERTY, KILN, NCG, ALONG WITH
EMMA FROM CROWE LIVESTOCK 12/07

MARINE MAMMAL (DOLPHIN) INSPECTION, CURACAO, NETHERLANDS; DOLPHIN
IN THERAPY, CLAIM PENDING 3/08

MARINE MAMMAL (DOLPHIN) TRANSPORT FROM MANILA, PHILIPPIANS— SUBIC

Page 14 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 23 of 26 Document 75-4
156.

157.

158.

159.

160.

161.

162.

163.

164.

165.

166,

167,

168.

169.

170.

171.

Stas

BAY, TO SOLOMON ISLANDS FOR R.W. SARATOSA 3/08

TRAINING CLASS, McCLARINS, TURTLE MOVE FROM SHANGHAI / CHANGSHA TO
SUZHOU / SEOUL 4/08

SITU SURVEY, BEIJING, CHINA AND DALIAN, QINGDAO 4/08

LOSS ADJUSTMENT TRAINING SESSION, TURTLE TRANSPORT, & KOREA
AQUARIUM SITE SURVEY 4/08

INDIA — AFRICA — FRANCE, CONSULTATION FOR CROWE LIVESTOCK / PRIMATES /
CY WON / BIOMED

MARINE MAMMAL (DOLPHIN) SHIPMENT SUBIC BAY /SOLOMON ISLANDS.
DOLPHIN INSPECTION AT CURACAO; DOLPHIN IN THERAPY

CONDUCTED TRAINING CLASS IN SHANGHAI / CHANGSHA; SHANGHAI / SEOUL
FOR TRANSPORTATION OF 80+ YEAR OLD FEMALE YANGTZE TURTLE OVER 1,000
MILES TO NEW HOME AT SEOUL ZOO; OVERSAW VETERINARIAN EVALUATION OF
FEMALE TURTLE IN PREPARATION FOR TRANSPORT. NOTE: THE PROCESS WAS
FILMED BY NATIONAL GEOGRAPHIC AND PRESENTED ON PBS TELEVISION UNDER
THE TITLE OF “THE LONELIEST ANIMALS” ON APRIL 19, 2009. THE VIDEO MAY BE
VIEWED AT video.pbs.org. 4/08

SURVEY OF CHINESE AQUARIUMS IN DALIAN & QINGDAO 5/08

CONDUCTED TRAINING FOR LOSS ADJUSTERS IN KOREA; SURVEY OF KOREA
AQUARIUM ON SITE AT CUEY 5/08

SURVEY OF PRIMATE FACILITY; MOVE CHIMPANZEES FOR N.G.O.UNDER
SUPERVISION OF JANE GOODALL 7/08

SURVEY EQUIPMENT & TIGER SET UP FOR ACTIVE CIRCUS PERFORMING IN
RICHMOND, IL 10/08

SURVEY & INSPECTION OF VARIETY SHOWS IN LAS VEGAS, NV (CIRCUS CIRCUS)

~ 10/08

SURVEY & INSPECTION OF CIRCUS TIGERS IN LOS ANGELES, CA 11/08

CREATED NEW PROGRAM FOR PEDICAB PROTECTION LIABILITY MANUSCRIPT
WORDED POLICY FOR NEW YORK CITY, NY 11/08

CONSULTATION & INSPECTION OF LIVESTOCK / PRIMATE CYNON- BIOMED
FACILITY, MAURITIUS 11/08

SURVEY PROPERTY OF EXOTIC WILDLIFE PARK, OKLAHOMA CITY, OK 12/08

MEET WITH EQUINE & CANINE CLUB / STOCK CONTRACTORS ORGANIZATIONS TO
WORK ON MANUSCRIPT WORDING FOR LIABILITY COVERAGE(S) 12/08

Page 15 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 24 of 26 Document 75-4

 
172, RE-INSPECT & RESURVEY DALIAN KOBE NEW BEEF FARM SET UP WITH
QUARANTINE FACILITY; NEW AQUARIUM SET UP FOR WHALE SHARKS SOUTH
CHINA; PRE SURVEY WHALE SHARK SYSTEM

173. WORKED WITH CHINESE INSURANCE PERSONAL INBEIJING & SHANGHAI ON FP
MARINE WORDING; CLAIMS ADJUSTING PROCEDURES; INTERNATIONAL CHINESE
BUSINESS WORDING; RE-INSPECTED OCEAN PARK; KOBE BEEF FARM(S) IN HONG
KONG; DOLPHIN ECHO LOCATION; DALIAN ZOO; PRE INSPECTION FOR WHALE
SHARK MOVE 2/12/09

174, CONSULTATION & INSPECTION, INSURANCE PROSPECTIVES, AND RISK
MANAGEMENT PROCEDURES FOR RUSSIAN CIRCUS, HOUSTON, TX 3/09

175. NEW YORK, NY RISK MANAGEMENT INSPECTION; CCMSI REVIEW OF CLAIMS FOR
CIRCUS & PEDICAB(S) 4/09

176. SPECIAL EVENT SET UP AND INSPECTION, FREMONT STREET, LAS VEGAS, NV;
MAGICIAN / LEGIONS IN CONCERT 4/09

177. REVIEW DESIGN & RETRO FIT AQUARIUM OVERVIEWS; RISK MANAGEMENT
TECHNIQUES; CONSULT INTERCONTINENTAL COEX INTERNATIONAL, SEOUL,
KOREA 5/10

178. BEST WEEK PUBLICATION, U.S./CANADA TITLED “WILD THINGS: HOW EXCESS &
SURPLUS COVERS EXOTIC ANIMALS” FEATURING MITCHELKALMANSON,
PUBLISHED 6/09

179, RE-INSPECT & RESURVEY THE FACILITIES AT DALIAN SUN ASIA OCEANARIUM;

- QINGDAO CHINA; BANGKOK; CHIANG MAI, THAILAND; XUEDONG CATTLE BAS;
DALIAN TIGER BEACH PARK; KOBE DALIAN; QINGDAO OCEANARIUM 9/09
180. DEVELOPMENT OF NEW PROGRAMS; ALF, SNF, ETC. BOCA RATON, FL 7/09

181, INSPECTION & SURVEY OF ILLUSION / MAGIC ACT (BOX TO BOX) AS REQUIRED BY
INDIANAPOLIS ANIMAL CONTROL, INDIANAPOLIS, IN 7/09

182, SPECIAL EVENT INSPECTION, FREMONT STREET, LAS VEGAS, NV (INDOOR SKY
DIVING) 7/09

183, CME/ MALPRACTICE COVERAGE FOR DOCTORS GROUPS VS. INDIVIDUAL(S) WITH
SMALL OR ER PRACTICES WORKSHOP 8/09

184. INSPECTION & SURVEY OF “DINING IN THE SKY” DINNER EXPERIENCE; INDOOR
- SKY DIVING SYSTEM; IMPORTING SPECIALTY RIDES FROM ASIA 8/09

185. BEST REVIEWS ARTICLE TITLED “WILD THINGS” EXOTIC ANIMAL COVERAGE;
PROPERTY / CASUALTY FEATURING MITCHEL KALMANSON PUBLISHED 8/09

186. ATTENDED THE A.Z.A. CONVENTION IN PORTLAND, OR 9/09

Sta5 Page 16 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 25 of 26 Document 75-4
187. INSPECTION & SURVEY OF ACTIVE CIRCUS PLUS THE TAKING OF PHOTOGRAPHS
OF FELINE(S) (TIGERS), TRAILER / SEMI CAB, CAGES TO BE USED IN ILLUSION /
MAGIC (CAGE TO CAGE) ACT WHILE ON TRAVELING TOUR 10/09

188. INSPECTION & PHOTOGRAPHS TAKEN OF ANIMAL, PREMISES AND CAGES, MIMS,
FL 10/09

189. INSPECTION OF TIGER SAFARI / FELINE(S) (LIONS) , OKLAHOMA CITY, OK 11/09

190. INSPECTION / SURVEY OF CAGING / HOUSING FACILITY FOR FELINE (TIGER) /
WRITING OF ESCAPE PROTOCOL FOR TIGER HOUSED AT AN TRUCK STOP, BATON
ROUGE, LA 11/09:

191, CLAIMS PROCEDURES REVIEW WITH UNDERWRITERS / WORKING ON
MANUSCRIPT POLICY WORDING / ADDITIONAL CAPACITY 12/09

FOOTNOTE: HAS BEEN DEPOSED SEVERAL TIMES OVER MANY YEARS !!

 

IF YOU HAVE ANY QUESTIONS OR CONCERNS, PLEASE DO NOT HESITATE TO CALL.

~ Stad5 Page 17 of 17 MK CV STA 5

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 26 of 26 Document 75-4

 
